PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Michael Stadler
Application No. 16/794,922
Filing Date: February 19, 2020
Attorney Docket No. 1012-2648 / 2019P50134 US
For: Semiconductor Arrangement and Method for Producing a Semiconductor Arrangement
:
:
:
:	DECISION ON PETITION
:
:
:
:
:




This is a decision on the petition under 37 CFR 1.55(f), filed January 14, 2022, to accept a delayed submission of a certified copy of the foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements. Accordingly, the petition is granted.

The Office acknowledges receipt of the certified copy of German Application No. 10 2019 104 334.4 received on June 29, 2020.  

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or issuance of the application should be directed to the Office of Data Management at (571) 272-4200. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions